 Michael W. Fletcher, OSB No. 010448
   Direct Dial: (503) 802-2169
   Direct Fax: (503) 972-3869
   E-Mail: michael.fletcher@tonkon.com
 Christopher J. Pallanch, OSB No. 075864
   Direct Dial: (503) 802-2104
   Direct Fax: (503) 972-3804
   E-Mail: christopher.pallanch@tonkon.com
 Stephanie J. Grant, OSB No. 154957
   Direct Dial: (503) 802-5736
   Direct Fax: (503) 274-8779
 Tonkon Torp LLP
 888 S.W. Fifth Avenue
 Suite 1600
 Portland, OR 97204

        Attorneys for Defendants
                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      EUGENE DIVISION

 DEPAUL INDUSTRIES, an Oregon non-profit            Civil No. 6:18-cv-00320-MC
 corporation,
                       Plaintiff,                   DEFENDANTS’ MOTION TO FILE EX
        v.                                          PARTE AND UNDER SEAL MOTION
                                                    FOR RECONSIDERATION
 CITY OF EUGENE, a municipal corporation;
 JOHN RUIZ, in his official capacity as the City
 Manager of the City of Eugene; BENJAMIN
 MILLER, personally and in his official
 capacity as Assistant City Attorney for the City
 of Eugene; LAVENA NOHRENBERG, in her
 official capacity as Customer Experience
 Manager of the City of Eugene Public Library;
 CLAYTON STILWELL, in his official
 capacity as Purchasing Analyst for the Finance
 Department of the City of Eugene; and
 DOES 1-9, unknown individuals acting under
 color of law,
                       Defendants.




PAGE 1 – DEFENDANTS’ MOTION TO FILE EX PARTE AND UNDER SEAL MOTION
         FOR RECONSIDERATION
                                        LR 7-1 Certification
        Counsel for Defendants certify that they have conferred in good faith with Plaintiff’s

 counsel by telephone regarding Defendants’ Motion to File Ex Parte and Under Seal Motion for

 Reconsideration, to the extent possible without disclosing the content of privileged material. The

 parties were unable to resolve the dispute. Plaintiff opposes this Motion.

                                    Motion and Memorandum
        On October 17, 2018, this Court ordered Defendants to produce several documents

 previously designated, or redacted, as privileged. Defendants have prepared a Motion for

 Reconsideration of a portion of that order: the application of the crime-fraud exception to

 privilege. Portions of the Motion for Reconsideration, as well as its accompanying declaration

 and exhibits, reveal the content and subject matter of privileged communications. Defendants

 move this Court, pursuant to Local Rules 3-7 and 3-8, for leave to file ex parte and under seal

 their Motion for Reconsideration and accompanying support.

        The Motion for Reconsideration addresses the different standard applicable to ordering

 production of privileged documents under the crime-fraud exception, in contrast to the standard

 for ordering in camera review. In a civil case, the party seeking to vitiate the privilege must

 satisfy the two-part test of the crime-fraud exception by a preponderance of the evidence—a

 different and more stringent inquiry than whether to order in camera review. In re Napster, Inc.

 Copyright Litig., 479 F.3d 1078, 1094–95 (9th Cir. 2007), abrogated on other grounds by

 Mohawk Indus. v. Carpenter, 558 U.S. 100, 105 n.1, 114 (2009). The parties’ prior discovery

 briefing addressed only whether the court should order in camera review of the disputed

 documents, not whether the City must produce them despite any privileges. (Dkt. Nos. 26, 29.)

 Further, before production is ordered, the City is entitled to an opportunity to introduce

 countervailing evidence to defeat the claim of fraud asserted against it. In re Napster, 479 F.3d

 at 1093.



PAGE 2 – DEFENDANTS’ MOTION TO FILE EX PARTE AND UNDER SEAL MOTION
         FOR RECONSIDERATION
        Defendants’ Motion for Reconsideration, together with the accompanying declaration and

 exhibits, apply the above standard for the crime-fraud exception to the attorney-client

 communications the Court has reviewed in camera, and present countervailing evidence. In

 doing so, the arguments, declaration, and exhibits reveal the content and subjects of privileged

 communications. In order to avoid waiving the attorney-client privilege over the subjects

 discussed in these communications, Defendants request leave to file the Motion for

 Reconsideration and supporting materials ex parte and under seal.

        Should the Court grant this Motion to File Ex Parte and Under Seal, Defendants are

 prepared to file a public version of the Motion for Reconsideration, redacting portions of the

 Motion and omitting the supporting materials. An unredacted version of Defendants’ Motion for

 Reconsideration, along with the supporting materials, will be transmitted to the Court in an in

 camera review envelope by FedEx pursuant to Local Rule 3-8. Defendants request that the

 Court limit access to the full unredacted Motion for Reconsideration and supporting materials to

 the Court and Court personnel.

        DATED this 24th day of October, 2018.
                                              TONKON TORP LLP



                                              By      /s/ Christopher J. Pallanch
                                                   Michael W. Fletcher, OSB No. 010448
                                                   Christopher J. Pallanch, OSB No. 075864
                                                   Stephanie J. Grant, OSB No. 154597
                                                   Attorneys for Defendants




PAGE 3 – DEFENDANTS’ MOTION TO FILE EX PARTE AND UNDER SEAL MOTION
         FOR RECONSIDERATION
                                CERTIFICATE OF SERVICE

              I hereby certify that I served the foregoing DEFENDANTS’ MOTION TO

 FILE EX PARTE AND UNDER SEAL MOTION FOR RECONSIDERATION on:

  Clifford S. Davidson
  cdavidson@sussmanshank.com
  Susan S. Ford
  sford@sussmanshank.com
  Thomas W. Stilley
  tstilley@sussmanshank.com
  SUSSMAN SHANK LLP
  1000 SW Broadway, Suite 1400
  Portland, OR 97205-3089
  Telephone: (503) 227-1111
  Facsimile: (503) 248-0130

    Attorneys for Plaintiff DePaul Industries



         by electronic means through the Court's Case Management/Electronic
           Case File system on the date set forth below

         by causing a copy thereof to be e-mailed to each attorney at said
           attorney's last-known email address on the date set forth below

              DATED this 24th day of October, 2018.
                                                TONKON TORP LLP


                                                By      /s/ Christopher J. Pallanch
                                                     Michael W. Fletcher, OSB No. 010448
                                                     Christopher J. Pallanch, OSB No. 075864
                                                     Stephanie J. Grant, OSB No. 154597
                                                     Attorneys for Defendants




PAGE 1 – CERTIFICATE OF SERVICE
